 



Exhibit 10.44

EXECUTIVE EMPLOYMENT AGREEMENT

               THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) executed
this 15th day of December, 2004, to be effective as of October 7, 2004, is made
and entered into by and between ACTIVANT SOLUTIONS INC., a Delaware corporation
(together with its successors and assigns permitted hereunder, the “Company”),
ACTIVANT SOLUTIONS HOLDINGS INC., a Delaware corporation (together with its
successor and assigns permitted hereunder, “Holdings”), and A. Laurence Jones
(the “Executive”).

               WHEREAS, the Company desires to employ the Executive as President
and Chief Executive Officer, and the Executive desires to be employed by the
Company in said capacity;

               WHEREAS, the parties hereto desire to set forth in writing the
terms and conditions of their understandings and agreements as to said
employment; and

               WHEREAS, the Company deems it desirable and in its best interests
to employ the Executive as President and Chief Executive Officer on the terms
and conditions set forth herein.

               NOW, THEREFORE, in consideration of the foregoing, of the mutual
promises contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

     1. Employment Period. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to be employed by the Company, in accordance
with the terms and provisions of this Agreement, for the period commencing as of
the date of this Agreement and continuing until the Date of Termination pursuant
to Section 3(f) hereof (the “Employment Period”).

     2. Terms of Employment.

               (a) Position and Duties. During the Employment Period, the
Executive (i) shall serve as and perform the functions of President and Chief
Executive Officer of the Company, subject to the direction and control of the
Board; (ii) shall report directly to the Board, and shall perform the duties
from time to time delegated to the Executive by the Board or as customarily
provided by persons in similarly situated executive capacities; and (iii) shall
devote his full business time during normal business hours to the business and
affairs of the Company and shall use his best efforts to perform faithfully and
efficiently the responsibilities assigned to him hereunder, to the extent
necessary to discharge such responsibilities, except for: (A) time spent in
managing his personal, financial, and legal affairs, and serving on the boards
of directors of Exabyte, Realm Business Solutions, Web Marketing, and the
Boulder Economic Council, in each

 



--------------------------------------------------------------------------------



 



case, only to the extent not materially interfering with the performance of
Executive’s responsibilities hereunder or, in the case of Executive’s service on
the boards of directors indicated above, such companies do not engage in
activities which are competitive with those of the Company; and (B) the vacation
to which the Executive is entitled pursuant hereto. In addition, the Executive
may serve on other boards or committees provided that the Board is notified in
writing by the Executive, the Board has not objected in writing within thirty
(30) days after receipt of such notice, and such service does not otherwise
materially interfere with the performance of Executive’s responsibilities
hereunder and such companies do not engage in activities which are competitive
with those of the Company.

               (b) Compensation.

                         (i) Signing Bonus. Effective October 15, 2004, the
Company paid to the Executive a signing bonus in the amount of One Hundred Fifty
Thousand Dollars ($150,000).

                         (ii) Base Salary. During the Employment Period, the
Executive shall receive a minimum annual salary (pro rata for any partial year
during the Employment Period) equal to Three Hundred Seventy Five Thousand
Dollars ($375,000) (the “Base Salary”), payable biweekly in accordance with the
regular payroll practices of the Company, which Base Salary shall be subject to
appropriate increase from time to time, as determined by the sole discretion of
the Board.

                         (iii) Annual Bonus Plan. The Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”) for each of the
Company’s fiscal years ended during the Employment Period. Executive will be
entitled to an Annual Bonus in an amount equal to 100% of Executive’s Base
Salary if the Company achieves the revenue and earnings before interest, income
taxes, depreciation and amortization (“EBITDA”) targets set forth in the
board-approved annual budget (the “Budget”) for the applicable fiscal year.
Executive will only be eligible for an Annual Bonus of greater than 100% of the
Executive’s Base Salary if the Company exceeds the revenue and EBITDA targets in
the Budget for the applicable fiscal year, in which case the amount of such
Annual Bonus shall be based on the Annual Bonus targets established by the Board
for such fiscal year. The Company will determine the Budget and Annual Bonus
targets for each fiscal year as promptly as practicable following the end of the
applicable fiscal year (but, in any event, will not be obligated to do so prior
to December 1 of such fiscal year). Each Annual Bonus (or portion thereof) shall
be paid in cash promptly following delivery of audited financial statements of
the Company to the Board for the fiscal year for which the Annual Bonus (or pro
rated portion) is earned or awarded, unless electively deferred by the Executive
pursuant to any deferral programs or arrangements that the Company may make
available to the Executive. Notwithstanding anything to the contrary set forth
above, but subject to the other provisions of this Agreement (including Section
4(a) hereof), Executive will be entitled to a minimum Annual Bonus of 50% of
Executive’s Base Salary for the fiscal year ended September 30, 2005 provided
Executive continues to be employed by the Company pursuant to this Agreement as
of the end of such fiscal year.

                         (iv) Stock Options. Holdings will grant stock options
to the Executive under the Company’s 2000 Stock Option Plan exercisable for an
aggregate of 3,000,000 shares of Holding’s common stock at an exercise price of
$2.25 per share (the “Stock Options”). The

2



--------------------------------------------------------------------------------



 



Stock Options shall be evidenced by a separate option agreement with Holdings
consistent with the terms of the separate option agreements entered into with
the Company’s other senior executives (the “Option Agreement”) and shall,
subject to the terms of the Option Agreement, (i) vest in four (4) equal
installments over four (4) years, (ii) become fully vested upon the occurrence
of a Change of Control, (iii) provide that upon the Executive’s voluntary
termination of his employment or upon termination by the Company of the
Executive’s employment, the Executive shall have three hundred and sixty (360)
days following the Date of Termination to exercise any vested but unexercised
options, and (iv) shall otherwise become exercisable in the manner and at the
times provided in the Option Agreement. In addition, such Option Agreement will
provide that, if the Executive’s employment is terminated without Cause or
resigns for Good Reason, the Executive will, subject to the terms of the Option
Agreement, receive accelerated vesting of Stock Options covering the lesser of
1,125,000 shares or Options covering all remaining shares if the unvested Stock
Options cover fewer than 1,125,000 shares, and all other unvested Stock Options
will be cancelled.

For purposes of this Agreement, “Change of Control” means the first to occur of
the following events: (i) any sale, lease, exchange, or other transfer (in one
or a series of related transaction) of all or substantially all of the assets of
the Company to any person or group of related personas as determined pursuant to
13(d) of the Securities Exchange Act of 1934, as amended, and the regulations
and interpretations thereunder (“Group”) other than one or more members of the
HMC Group, or (ii) the acquisition by any person or Group other than one or more
members of the HMC Group of the power, directly or indirectly, to vote or direct
the voting of securities having more than 50% of the ordinary voting power for
the election of directors of the Company.

For purposes of Section 2(b)(iii), “HMC Group” shall mean Hicks, Muse, Tate &
Furst Incorporated, its affiliates and their respective employees, officers,
partners and directors (and members of their respective families and trusts for
the primary benefit of such family members).

                         (v) Incentive, Savings, Retirement and Option Plans.
Executive shall be entitled to participate in all stock option, incentive,
savings and retirement plans, practices, policies and programs applicable
generally to other employees of the Company (“Investment Plans”) as determined
by and at the discretion of the Board.

                         (vi) Welfare Benefit Plans. Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs (“Welfare Plans”) provided by the Company (including, without
limitation, medical, prescription, dental, vision, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other
executives of the Company.

                         (vii) Expenses. In addition to the expenses required to
be reimbursed pursuant to Section 2(b)(x) hereof, Executive shall be entitled to
receive prompt reimbursement in accordance with the policies, practices and
procedures of the Company for all reasonable employment and business expenses
(including but not limited to reasonable travel and entertainment expenses)
incurred by the Executive in the business interests of the Company.

3



--------------------------------------------------------------------------------



 



                         (viii) Vacation and Holidays. Executive shall be
entitled annually to paid vacation of four (4) weeks per year and paid holidays
in accordance with the plans, policies, programs and practices of the Company
for its employees.

                         (ix) Vehicle Allowance. The Company shall pay to the
Executive One Thousand Dollars ($1,000) per month for his monthly lease
payments, fuel, maintenance and insurance costs in respect of the Executive’s
vehicle.

                         (x) Location; Living and Travel Expenses. The Executive
understand that his duties will require that he devote a substantial amount of
his time in the Company’s Austin, Texas headquarters on an ongoing basis. The
Executive will for the first six months during the Employment Period, spend no
less than 80% of his business time in Austin, Texas or traveling for other
Company business, and thereafter the Company and the Executive will review this
requirement on an ongoing basis based on the continuing needs of the Company and
Executive’s duties under this Agreement. The Company will establish a corporate
apartment in Austin, Texas for the Executive’s use, and shall reimburse the
Executive for his weekly travel expenses between Boulder, Colorado and Austin,
Texas.

                         (xi) Other Benefits. The Executive shall be entitled to
receive (in addition to the benefits described above) other perquisites and
benefits applicable to other members of the senior executive management team in
effect from time to time and in accordance with the policies, practices and
procedures of the Company.

     3. Termination of Employment.

               (a) Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period.
If a Disability of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability” set forth below), the Company shall
give to the Executive no less than fifteen (15) days written notice in
accordance with Section 12(b) hereof of its intention to terminate the
Executive’s employment based upon Disability, and in the event the Executive
shall within such fifteen (15) day period become able to perform his duties and
obligations under this Agreement, then the Executive’s employment shall not be
terminated. In the event the Executive does not resume his duties within such
fifteen (15) day time period as contemplated by the preceding sentence, the
Executive’s employment with the Company shall terminate effective on the receipt
of such notice by the Executive (the “Disability Effective Date”). For purposes
of this Agreement, “Disability” shall mean the Executive’s inability to perform
his duties and obligations hereunder for a period of six (6) consecutive months,
or for a total of six (6) months in any twelve (12) month period, by reason of
physical or mental illness, injury or incapacity as determined by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).

               (b) Termination by the Company. The Company may terminate the
Executive’s employment during the Employment Period either with or without
Cause. For purposes of this Agreement, “Cause” shall mean (i) a breach by the
Executive of the Executive’s obligations under Section 2(a) (other than as a
result of Disability) which constitutes a continued material

4



--------------------------------------------------------------------------------



 



nonperformance by the Executive of his obligations and duties thereunder, as
reasonably determined by the Board, (ii) commission by the Executive of an act
of fraud upon, or willful misconduct toward, the Company, as reasonably
determined by the Board, (iii) a material breach by the Executive of his
obligations under Sections 6, 7, or 9 of this Agreement, (iv) the conviction of
the Executive of any felony unless the Board reasonably determines that the
Executive’s conviction of such felony does not materially affect the Executive’s
business reputation or significantly impair the Executive’s ability to carry out
his duties under this Agreement (provided that the Board shall have no
obligation to make such determination), or (v) the failure of the Executive to
carry out, or comply with, in any material respect any lawful directive of the
Board (as reflected in a Board resolution), which is not remedied within thirty
(30) days after receipt of written notice from the Company specifying such
failure.

                         (c) Voluntary Termination by the Executive.
Notwithstanding anything in this Agreement to the contrary, the Executive’s
employment may be terminated during the Employment Period by the Executive for
any reason or no reason upon delivery of a Notice of Termination (as defined in
Section 3(e)) at least thirty (30) days prior to the effectiveness of such
termination; provided that any termination by the Executive pursuant to Section
3(d) on account of Good Reason shall not be treated as a voluntary termination
under this Section 3(c).

                         (d) Termination for Good Reason. The Executive may
terminate his employment at any time for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean (i) any material breach by the Company of
its obligations under this Agreement, (ii) other than under a circumstance that
constitutes Cause, any significant reduction or alteration, approved by the
Board without the Executive’s written consent, in the Executive’s title, duties
or responsibilities, or the Executive’s Base Salary and/or target Annual Bonus
opportunity (other than any across-the-board reduction in Base Salary approved
by 66-2/3% of the Company’s Board of Directors similarly effecting all
management personnel of the Company); provided, that any such reduction or
alteration in the Executive’s title, duties or responsibilities without the
Executive’s consent during the thirty-day (30) cure period applicable to
subparagraph (v) of Section 3(b) shall not constitute Good Reason; provided,
further, that any cure by the Executive during such thirty-day (30) period shall
entitle the Executive to reinstatement of his title, duties and
responsibilities, or (iii) the Company shall have required the Executive to
relocate his primary residence to a location more than 35 miles from Boulder,
Colorado; provided, however, that, for the avoidance of doubt, nothing in this
clause (iii) is intended to or shall be interpreted as modifying the provisions
of Section 2(x) hereof. Notwithstanding the above, the occurrence of any of the
events described above will not constitute Good Reason unless the Company fails
to cure any such event within thirty (30) days after receipt from the Executive
of the Notice of Termination (as defined in Section 3(e)).

                         (e) Notice of Termination. Any termination by the
Company (for Cause or otherwise), or by the Executive, shall be communicated by
notice of termination (a “Notice of Termination”) to the other party hereto
given in accordance with Section 12(b) hereof.

                         (f) Date of Termination. “Date of Termination” means
(i) the date of receipt of the Notice of Termination or any later date specified
therein pursuant to Section 3(e) hereof, as the case may be, and (ii) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

5



--------------------------------------------------------------------------------



 



     4. Obligations of the Company upon Termination.

               (a) Termination by the Company without Cause or Termination by
the Executive for Good Reason prior to January 5, 2005. If the Company
terminates the Executive other than for Cause, or other than in connection with
death or Disability as covered by Section 4(c) below or if the Executive
terminates his employment for Good Reason, in each case prior to January 5,
2005, the Company shall (i) pay to the Executive all Accrued Benefits (as
hereinafter defined) in a lump sum in cash within ten (10) days after the Date
of Termination and (ii) permit Executive and/or Executive’s family, as
applicable, to continue to participate in, and be entitled to receive benefits
under, all medical, prescription, dental, and vision plans of the Company,
and/or, at the Company’s option, reimburse the Executive for all COBRA payments
incurred by him, for a period of eighteen (18) months following such Date of
Termination, in each case to the extent applicable to Executive at such Date of
Termination. For the avoidance of doubt, in the event Executive is terminated
under the circumstances described in the preceding sentence the Executive will
not be entitled to receive an Annual Bonus for the fiscal year ended
September 30, 2005. For purposes of this Agreement, “Accrued Benefits” shall
mean (i) all Base Salary earned or accrued through the Date of Termination to
the extent not theretofore paid, (ii) all amounts payable to Executive pursuant
to Section 2(b)(ix) that are accrued through the Date of Termination hereof to
the extent not theretofore paid, (iii) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable expenses
incurred by the Executive in accordance with Section 2(b)(vii) or 2(b)(x) hereof
through the Date of Termination, and (iv) all other payments and benefits to
which the Executive or the Executive’s family or other beneficiaries may be
entitled under the terms of any applicable compensation arrangement, benefit
plan, program or policy of the Company, including any compensation previously
deferred by the Executive (together with any accrued earnings thereon) and not
yet paid by the Company and any earned and accrued, but unused vacation pay, in
each case through the Date of Termination.

               (b) Termination by the Company without Cause or Termination by
the Executive for Good Reason on or after January 5, 2005. If the Company
terminates the Executive other than for Cause, or other than in connection with
death or Disability as covered by Section 4(c) below, or if the Executive
terminates his employment for Good Reason, in each case on or after January 5,
2005, the Company shall, subject to Executive’s execution and delivery of a
release in substantially the form attached hereto as Exhibit A (with such
changes as may reasonably required by the Company to reflect changes in law or
the circumstances surrounding the Executive’s release, the “Release”), which
Release has not been revoked by Executive pursuant to the terms thereof: (i) pay
to the Executive all Accrued Benefits (as hereinafter defined) in a lump sum in
cash within ten (10) days after the Date of Termination or, if later, the date
of Executive’s execution and delivery of the Release, (ii) permit Executive
and/or Executive’s family, as applicable, to continue to participate in, and be
entitled to receive benefits under, all medical, prescription, dental, and
vision plans of the Company, and/or, at the Company’s option reimburse the
Executive for all COBRA payments incurred by him, for a period of eighteen
(18) months following such Date of Termination, in each case to the extent
applicable to the Executive at such Date of Termination, (iii) pay to the
Executive a severance payment equal to eighteen (18) months of the Executive’s
then effective Base Salary, payable in a lump sum in cash within ten (10) days
after the Date of Termination or, if later, the date of Executive’s execution
and delivery of the Release, (iv) pay to the Executive a prorated Annual Bonus

6



--------------------------------------------------------------------------------



 



payment in respect of the fiscal year in which the Date of Termination falls
calculated based upon 100% of the Executive’s then effective Base Salary and
(v) pay to the Executive any earned but unpaid Annual Bonus in respect of any
full fiscal year ended prior to the Date of Termination, payable in a lump sum
in cash at such time as such Annual Bonus otherwise would be payable pursuant to
Section 2(b)(iii) hereof (“Accrued Bonus”).

               (c) Disability or Death. If the Executive’s employment is
terminated by reason of the Executive’s death or Disability during the
Employment Period, the Company shall pay to Executive or his legal
representatives, as applicable, (i) all Accrued Benefits in a lump sum in cash
within ten (10) days after the Date of Termination and (ii) any Accrued Bonus,
which shall be payable at such time as such Annual Bonus otherwise would be
payable pursuant to Section 2(b)(iii). The Company shall have no further payment
obligations to the Executive or his legal representatives under this Agreement
as a result of the Executive’s death or Disability.

               (d) Cause. If the Executive’s employment shall be terminated by
the Company for Cause, or by the Executive other than for Good Reason, during
the Employment Period, the Company shall have no further payment obligations to
the Executive other than for payment of Accrued Benefits, and Accrued Bonus
(which shall be payable at such time as the Annual Bonus otherwise would be
payable pursuant to the last sentence of Section 2(b)(ii)).

     5. Full Settlement, Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment. Neither the Executive nor the Company shall be liable
to the other party for any damages in addition to the amounts payable under
Section 4 hereof arising out of the termination of the Executive’s employment
prior to the end of the Employment Period; provided, however, that the Company
shall be entitled to seek damages for any breach of Sections 6, 7, or 9 hereof
or criminal misconduct and further provided the Executive shall be entitled,
subject to the terms and provisions of the Executive’s Release, to seek damages
for any violation by Company of applicable statutory employment law or for
slander or libel.

     6. Confidential Information.

               (a) The Executive acknowledges that the Company and its
affiliates (including Holdings) have trade, business, and financial secrets and
other confidential and proprietary information including but not limited to
sales and marketing and product information and strategy, identity of suppliers,
displayers (collectively, the “Confidential Information”), and that the Company
and such affiliates (including Holdings) are providing to the Executive, and
will provide to the Executive during the Employment Period, with such
Confidential Information. As defined herein, Confidential Information shall not
include (i) information that is generally known to other persons or entities who
can obtain economic value from its disclosure or use and (ii) information
required to be disclosed by the Executive pursuant to a subpoena or court order,
or pursuant to a requirement of a governmental agency or law of the United
States of America or a state thereof or any governmental or political
subdivision thereof; provided, however, that the Executive shall take all
reasonable steps to prohibit disclosure pursuant to subsection (ii) above at the
sole cost and expense of Company.

7



--------------------------------------------------------------------------------



 



               (b) The Executive agrees (i) to hold such Confidential
Information in confidence and (ii) not to release such information to any person
(other than Company employees and other persons to whom the Company has
authorized the Executive to disclose such information and then only to the
extent that such Company employees and other persons authorized by the Company
have a need for such knowledge); provided, however, that, a disclosure made by
the Executive in connection with the Executive’s good faith performance of his
employment shall be deemed to have been authorized by the Company.

               (c) The Executive further agrees not to use any Confidential
Information for the benefit of any person or entity other than the Company.

               (d) This Section 6 shall survive any termination of the
Agreement.

     7. Surrender of Materials Upon Termination. Upon any termination of the
Executive’s employment, the Executive shall immediately return to the Company
all copies, in whatever form, of any and all Confidential Information and other
properties of the Company and its affiliates (including Holdings) which are in
the Executive’s possession, custody or control.

     8. Successors.

               (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

               (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

     9. Non-Competition and Non-Solicitation.

               (a) The term of Non-Competition and Non-Solicitation (herein so
called) shall be for a term beginning on the date hereof and continuing until
the eighteen (18) month anniversary of the Date of Termination of this
Agreement, by either the Company or the Executive for any reason.

               (b) During the term of Non-Competition and Non-Solicitation, the
Executive will not, directly or indirectly, individually or as an officer,
director, employee, shareholder, consultant, contractor, partner, joint
venturer, agent, equity owner or in his capacity whatsoever, engage,
participate, or become employed by or render advisory or other services to or
for any person or other business enterprise which is engaged, directly or
indirectly, (i) in the business of designing, licensing or selling management
information systems and/or services or portions thereof (including business
management, inventory control, communications, estimating, database content and
content delivery, supply chain management, and business intelligence and
analytics), catalog and associated database and content management systems and
services, data warehousing systems and services, and database products and
services (including catalog, pricing, bar codes, images, labor, repair,
interchange, service specifications, service intervals, tune up specifications,
tire and tire fitment information), and of providing associated support,
training, and other related services, to the automotive aftermarket parts
industry, the medium and

8



--------------------------------------------------------------------------------



 



heavy duty truck industry, the motorcycle industry, the marine industry and the
building supply industry or (ii) in any other significant business that the
Company, Holdings, or any of their respective subsidiaries is engaged in from
time to time during the Employment Period. Notwithstanding any other provisions
of this Agreement to the contrary, the foregoing covenant shall not preclude
(A) the Executive from continuing to serve on the Board of Directors of Internet
AutoParts, Inc. and (B) the Executive from making any investments in the
securities of any company, whether or not engaged in competition with the
Company, Holdings or any of their respective subsidiaries, to the extent that
such securities are actively traded on a national securities exchange or in the
over-the-counter market in the United States or any foreign securities exchange
and such investment does not exceed five percent (5%) of the issued and
outstanding shares of such company or give the Executive the right or power to
control or participate directly in making the policy decisions of such company.

                         (c) During the term of Non-Competition and
Non-Solicitation, except with the prior written approval of the Board of
Directors of the Company, the Executive shall not, directly or indirectly
(i) hire, attempt to hire, or contact or solicit with respect to hiring any
employee of the Company, Holdings, or any of their respective subsidiaries
(each, a “Company Employee”), or otherwise induce, solicit, or attempt to induce
any such Company Employee to terminate his or her employment by the Company,
Holdings, or any of their respective subsidiaries or to become employed by any
person or entity other than the Company, Holdings, or any of their respective
subsidiaries; (ii) solicit, induce or attempt to induce any customer or supplier
of the Company, Holdings, or any of their respective subsidiaries with whom the
Company, Holdings or any of their respective subsidiaries does business to cease
doing business in whole or in part or alter in any way, terminate or breach his,
her or its relationship with the Company, Holdings, or any of their respective
subsidiaries; or (iii) authorize or assist in the taking of such actions by any
third party.

                         (d) During the term of Non-Competition and
Non-Solicitation, the Executive will not use the Executive’s access to,
knowledge of, or application of Confidential Information to perform any duty for
any Competing Business; it being understood and agreed to that this Section 9(d)
shall be in addition to and not be construed as a limitation upon the covenants
in Section 9(b) hereof.

                         (e) The Executive expressly acknowledges and agrees
that the covenants contained in this Section 9 are in consideration of the
covenants and agreements of the Company and Holdings contained herein, including
but not limited to the agreement of the Company to provide the Confidential
Information and trade secrets to Executive pursuant to Section 6. The Executive
further expressly acknowledges and agrees that the duration and scope of this
Section 9 are reasonable in light of the circumstances as they exist on the date
of this Agreement. However, should any court of competent jurisdiction determine
that any portion of this Section 9 is invalid, unreasonable, or unenforceable,
the remainder of this Section 9 shall not thereby be affected and shall be given
full effect without regard to the invalid provisions. If any court construes any
of the provisions of this Section 9, or any part thereof, to be unreasonable
because of the duration or scope of such provision, such court shall have the
power to reduce the duration or scope of such provision and to enforce such
provision as so reduced.

9



--------------------------------------------------------------------------------



 



     10. Effect of Agreement on Other Benefits. The existence of this Agreement
shall not prohibit or restrict the Executive’s entitlement to full participation
in the employee benefit and other plans or programs in which employees of the
Company are eligible to participate.

     11. Legal Fees and Expenses. The Company shall pay or cause to be paid any
and all reasonable attorneys’ fees and expenses incurred by Executive in
connection with the preparation and negotiation of this Agreement promptly
following the receipt of an invoice therefore (together with reasonable
supporting documentation) from the Executive.

     12. Miscellaneous.

               (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. Whenever the terms
“hereof”, “hereby”, “herein”, or words of similar import are used in this
Agreement they shall be construed as referring to this Agreement in its entirety
rather than to a particular section or provision, unless the context
specifically indicates to the contrary. Any reference to a particular “Section”
or “paragraph” shall be construed as referring to the indicated section or
paragraph of this Agreement unless the context indicates to the contrary. The
use of the term “including” herein shall be construed as meaning “including
without limitation.” This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

               (b) All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

     
If to the Executive:
  A. Laurence Jones

  840 Sixth Street

  Boulder, Colorado 80302
 
   
If to the Company or Holdings:
  Activant Solutions, Inc.

  804 Las Cimas Parkway

  Austin, Texas 78746

  Attn: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

               (c) If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be

10



--------------------------------------------------------------------------------



 



affected by the illegal, invalid or unenforceable provision or by its severance
from this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

               (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

               (e) The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.

               (f) The Executive acknowledges that money damages would be both
incalculable and an insufficient remedy for a breach of Section 6, 7, or 9 by
the Executive and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, shall be entitled, without the requirement of posting of bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach of Section 6, 7, or 9 by the Executive.

               (g) The provisions of this Agreement constitute the complete
understanding and agreement between the parties with respect to the subject
matter hereof.

               (h) This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall be considered one and the same agreement.

[Remainder of page intentionally left blank. Signature page follows.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board of Directors of the Company,
the Company has caused this Agreement to be executed in its name on its behalf,
all as of the day and year first above written.

              EXECUTIVE:
 
           

--------------------------------------------------------------------------------

    A. Laurence Jones
 
            COMPANY:       ACTIVANT SOLUTIONS INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:   Peter Brodsky

  Title:    

     

--------------------------------------------------------------------------------

 
            HOLDINGS:
 
            HOLDINGS:
 
            ACTIVANT SOLUTIONS HOLDINGS INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:   Peter Brodsky

  Title:    

     

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 



Exhibit A

FORM OF RELEASE

               This Release (this “Release”) dated as of           is made by
and among A. Laurence Jones (“Employee”), Activant Solutions Inc. (the
“Company”) and Activant Solutions Holdings Inc. (“Holdings”).

               WHEREAS, the parties hereto entered in that certain Executive
Employment Agreement, executed November    , 2004, to be effective as of
October 7, 2004 (the “Employment Agreement”);

               WHEREAS, Employee’s employment with the Company has been
terminated in a manner described in Section 4(b) of the Employment Agreement;

               WHEREAS, pursuant to Section 4(b) of the Employment Agreement, it
is a condition precedent to the Company’s obligation to make the payments under
clauses (iii) and (iv) of Section 4(b), that Employee executes and delivers this
Release.

               NOW THEREFORE, for good and valuable consideration, the receipt
of which is hereby acknowledged, the parties hereto agree as follows:

     1. Release. Employee ON BEHALF OF HIMSELF, HIS SPOUSE, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS, AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EMPLOYEE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES each of the Company, Holdings, the The
Activant Solutions Inc. Severance Plan for Select Employees, their respective
predecessors, successors and assigns and their respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Activant Companies Parties”)
from any and all claims, demands, liabilities, suits, damages, losses, expenses,
attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN of any kind
and every nature whatsoever, and WHETHER OR NOT ACCRUED OR MATURED, which any of
them have or may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, OR ANY OTHER MATTERS OR THINGS OCCURRING
OR EXISTING AT ANY TIME PRIOR TO AND INCLUDING THE EXECUTION DATE OF THIS
RELEASE (including, but not limited to, any claim against the Activant Companies
Parties based on, relating to or arising under wrongful discharge, breach of
contract (whether oral or written), tort, fraud (including fraudulent inducement
into this Release), defamation, negligence, promissory estoppel, retaliatory
discharge, Title VII of the Civil Rights Act of 1964, as amended, any other
civil or human rights law, the Age Discrimination in Employment Act of 1967,
Americans with Disabilities Act, Employee Retirement Income Security Act of
1974, as amended, or any other federal, state or local law relating to
employment or discrimination in employment, including, without limitation, the
Texas Commission on Human Rights Act, the Texas Worker’s Compensation Act and
the Texas Payday Act) arising out of or relating to Employee’s

13



--------------------------------------------------------------------------------



 



employment by the Company or Holdings or the Employment Agreement or his
services as an officer or employee of any of the Company, Holdings or any of
their subsidiaries, or otherwise relating to the termination of such employment
or the Employment Agreement; provided, however, such general release will not
limit or release the Activant Companies Parities from their respective
obligations (i) under this Agreement, (ii) under the sections of the Employment
Agreement that by their respective terms survive termination, (ii) under the
Stock Option Agreement, dated October    , 2004 between Holdings and Employee,
(iii) in respect of Employee’s services as an officer or director of Company,
Holdings or any of their subsidiaries, pursuant to any director and officer
indemnification agreements or as provided by law or the certificates of
incorporation or by-laws (or like constitutive documents) of the Company,
Holdings or any of their subsidiaries or [(iv) insert at the time of termination
a description of any other agreements with the Company that survive Executive’s
termination]. Employee, ON BEHALF OF HIMSELF AND THE EMPLOYEE PARTIES, hereby
covenants forever not to assert, file, prosecute, maintain, commence, institute
(or sponsor or purposely facilitate any person in connection with the
foregoing), any complaint or lawsuit or any legal, equitable or administrative
proceeding of any nature, against any of the Activant Companies Parties in
connection with any matter released in this Section 1, and represents and
warrants that no other person or entity has initiated or, to the extent within
his control, will initiate any such proceeding on his or their behalf.

     2. Acknowledgement of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary. Employee acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Employee
was already entitled. Employee further acknowledges that (a) he has been advised
that he should consult with an attorney prior to executing this Release, (b) he
has been given twenty-one (21) days within which to consider this Release before
executing it and (c) he has been given at least seven (7) days following the
execution of this Release to revoke this Release.

     3. Acknowledgment. Employee acknowledges that he understands the terms of
this Release and that he has executed this Release knowingly and voluntarily.
Employee acknowledges that, in consideration for the covenants and releases
contained herein, he will receive the payments as described in Section 4(b) of
the Employment Agreement, and that he would not receive such payment without the
execution of this Release.

     4. Modification. This Release may not be modified or amended except in
writing signed by the parties. No term or condition of this Release will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.

     5. Counterparts. This Release may be executed in any number of
counterparts, each of which shall be an original, but all of which, together
shall constitute one and the same instrument. Any counterpart of this Release
that has attached to it separate signature pages

14



--------------------------------------------------------------------------------



 



which together contain the signature of all parties hereto shall for all
purposes be deemed a fully executed original. Facsimile signatures shall
constitute original signatures.

     6. Successors and Assigns. All the terms and provisions of this Release
shall be binding upon and inure to the benefit of the parties hereto and to
their respective successors and permitted assigns. Neither this Release nor any
rights or obligations hereunder may be assigned by the Employee, other than by
will or the laws of descent or distribution.

     7. Severability. All provisions of this Release are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.

     8. Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.

     9. Construction. The parties agree that this Release was negotiated by the
parties and shall not be construed against any party.

[The Remainder of this Page is Intentionally Left Blank]

15



--------------------------------------------------------------------------------



 



Schedule 1

     IN WITNESS WHEREOF, the Company and Holdings have executed this Release as
of the day and year first above written.

              ACTIVANT SOLUTIONS INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
            ACTIVANT SOLUTIONS HOLDINGS INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 
       
Accepted and Agreed to:
       

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY. I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
AGREEMENT FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS AGREEMENT, I HAVE EXERCISED THESE RIGHTS TO THE FULL EXTENT
THAT I DESIRED.

 

--------------------------------------------------------------------------------

A. Laurence Jones
 
Date Signed:
 
STATE OF                  )
 
                                      )
 
COUNTY OF              )

     On this          day of        , 200   , personally appeared before me, a
Notary Public, A. Laurence Jones, known (or proved) to me to be the person whose
name is subscribed to the above instrument who acknowledged that A Laurence
Jones executed the instrument.



--------------------------------------------------------------------------------

Expiration:

